      Case 4:20-cv-05640-YGR Document 551-11 Filed 04/30/21 Page 1 of 4



 1                                  UNITED STATES DISTRICT COURT
 2                               NORTHERN DISTRICT OF CALIFORNIA
 3                                          OAKLAND DIVISION
 4

 5    EPIC GAMES, INC.,                                    Case No. 4:20-CV-05640-YGR
 6                           Plaintiff, Counter-           DECLARATION OF DAVID LOS IN
                             Defendant                     SUPPORT OF NON-PARTY MICROSOFT
 7                                                         CORPORATION’S ADMINISTRATIVE
                 v.                                        MOTION TO SEAL PORTIONS OF TRIAL
 8                                                         EXHIBITS
      APPLE, INC.,
 9
                             Defendant,
10                           Counterclaimant.
11

12    I, David Los, declare as follows:
13               1.   I am currently a Principal Group Program Manager at Microsoft Corporation. The

14    facts stated in this declaration are based on my own personal knowledge and, if called as a

15    witness, I could and would testify to those facts.

16               2.   In my current role at Microsoft, I am responsible for leading consumer and

17    enterprise initiatives for Outlook.com and Outlook Web app. I have been employed with

18    Microsoft since May 2008. Prior to my current role, I served as product and program managers

19    related to the Outlook and Exchange server products. Based on my work experience, I am

20    familiar with Microsoft Outlook’s business strategies and sales and revenue data. Microsoft keeps

21    that information confidential to protect itself from potential harm.

22               3.   I understand that Apple, Inc. intends to submit the documents designated DX-3110

23    and DX-5402 that contain Microsoft confidential information as trial exhibits in the above-

24    captioned legal case. I also understand Microsoft is filing a motion to seal portions of those trial

25    exhibits, and I make this declaration in support of that motion. I further understand that the

26    documents designated DX-3110 and DX-5402 are substantively identical and that because of that

27    Microsoft has filed a single highlighted and sealed copy of the document as part of its motion to

28    seal, attached hereto as Exhibit A. I have reviewed that document and explain below why the

     DECLARATION OF DAVID                              -1-
     152291403
      Case 4:20-cv-05640-YGR Document 551-11 Filed 04/30/21 Page 2 of 4



 1    highlighted portions of the document contain sensitive and highly confidential information that

 2    would cause serious harm if publicly released.

 3               4.   I have reviewed the documents designated DX-3110 and DX-5402, which I

 4    understand is a summary of information regarding Microsoft Outlook’s business strategy and the

 5    performance of its mobile app as offered on iOS and Android.

 6               5.   Microsoft treats the information in DX-3110 and DX-5402 sensitively, and only

 7    discloses it to a select group of individuals on a need-to-know basis.

 8               6.   The highlighted portions of DX-3110 and DX-5402 in the version filed under seal

 9    are confidential to Microsoft and would result in harm if publicly disclosed. The highlighted

10    information at page 1 reflects confidential information about the circumstances under which

11    certain Outlook account types are eligible to receive ads. If Microsoft’s ad partners were to obtain

12    such information, it would place Microsoft at a competitive disadvantage by revealing

13    Microsoft’s monetization strategy and providing Outlook consumers with information that would

14    allow them to circumvent Microsoft’s ad policy.

15               7.   The highlighted information at page 2 reflects confidential year-over-year sales

16    data for Outlook across two platforms for the years 2015 to 2020. It thus discloses Outlook’s

17    experienced growth and decline in ad business over a six-year period. If Outlook’s ad partners

18    were to obtain such information, it would place Outlook at a competitive disadvantage during

19    contract negotiations with those partners by revealing the degree to which a particular partner

20    contributes to Outlook’s revenue and sales. Outlook’s ad partners could deduce their market share

21    of Outlook’s revenue by comparing their respective sales to the aggregate ad sales information

22    provided in DX-3110 and DX-5402. Outlook ad partners with greater ad revenue shares would

23    have increased leverage in negotiations that they would otherwise not have but for the disclosure

24    of this information.

25    //

26    //

27    //

28    //

     DECLARATION OF DAVID LOS                          -2-
     152291403
      Case 4:20-cv-05640-YGR Document 551-11 Filed 04/30/21 Page 3 of 4



 1               I declare under the penalty of perjury of the laws of the United States of America that the

 2    foregoing is true and correct.

 3               Executed this 29th day of April 2021 in Everett, Washington.

 4
                                                       /s/ David Los_____________________
 5                                                     David Los
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF DAVID LOS                            -3-
     152291403
      Case 4:20-cv-05640-YGR Document 551-11 Filed 04/30/21 Page 4 of 4



 1                                              ATTESTATION
 2
                 I, David P. Chiappetta, am the ECF user whose ID and password are being used to file the
 3
      above Declaration. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that David Los
 4
      has concurred in the aforementioned filing.
 5

 6                                                            /s/ David P. Chiappetta
 7                                                            David P. Chiappetta

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF DAVID LOS                           -4-
     152291403
